DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. entitled “Less Transmissions, More Throughput: Brining Carpool to Public WLANs”, as cited by the Applicant’s IDS filed 11/9/2020.
With respect to claims 1 and 9, Wang et al. discloses a transmission apparatus performing a method comprising a generation circuit that generates a transmission signal in which a plurality of protocol data units in a physical layer are aggregated (See section 3 on page 1170, section 7.2.1 on pages 1176-1177, and Figure 2 of Wang et al. for reference to a transmitter, i.e. an AP, having circuitry generating a signal aggregating MPDUs, i.e. A-MPDU).  Wang et al. also discloses an insertion circuit that (See section 3.2 on page 1170, section 5.1 on page 1173, section 8.4 on page 1179, and Figure 16 of Wang et al. for reference to the transmitter having circuitry that inserts separate VHT preambles before each subframe of the aggregated signal, wherein the preambles are used for measuring channel condition, i.e. estimation of the transmission channel).   Wang et al. further discloses a transmission circuit that performs spatial processing on the transmission signal with the preamble inserted and transmits the transmission signal (See section 8.4 on page 1179 of Wang et al. for reference to performing MU-MIMO spatial processing and transmission on streams with the inserted VHT preambles).
	With respect to claim 2, Wang et al. discloses wherein the spatial processing is at least one of a cyclic shift delay process and a spatial multiplexing process using a precoding matrix (See section 8.4 on page 1179 of Wang et al. for reference to the MU-MIMO spatial processing using precoders, i.e. precoding matrices).
	With respect to claim 3, Wang et al. discloses wherein the preamble includes at least one of a non-legacy CEF (Channel Estimation Field) and a non-legacy STF (Short Training Field) (See section 5.2 beginning on page 1173 and section 8.4 on page 1179 of Wang et al. for reference to a preamble including a STF that may be part of the VHT preamble).
	With respect to claim 4, Wang et al. discloses wherein the insertion circuit inserts the preamble into all of the plurality of protocol data units (See section 7.2.1 on pages 1176-1177, section 8.4 on page 1179, and Figure 16 of Wang et al. for reference to a VHT preamble being inserted before each subframe, i.e. MPDU, of the signal).
	With respect to claims 10 and 12, Wang et al. discloses a reception apparatus performing a method comprising a reception circuit that receives a signal and spatially separates the signal; a demodulation circuit that demodulates the spatially separated signals; and a decoding circuit that decodes the demodulated signals (See section 3 on page 1170, section 8.4 on pages 1179, and Figure 2 of Wang et al. for reference to a receiver, i.e. STA, comprising circuitry that receives a MU-MIMO signal, spatially separates the MU-MIMO signal, demodulates and decodes the MU-MIMO signal).  Wang et al. also discloses wherein the spatially separated signal includes a plurality of aggregated protocol data units in a physical layer, each of a first protocol data unit and a second protocol data unit among the plurality of protocol data units has a preamble inserted thereinto, and the preamble is used for at least one of at least one of synchronization of a transmission channel and estimation of the transmission channel (See section 3.2 on page 1170, section 5.1 on page 1173, section 7.2.1 on pages 1176-1177, section 8.4 on page 1179, and Figure 16 of Wang et al. for reference to the MU-MIMO signal including a plurality aggregated MPDUs, i.e. A-MPDU, each MPDU subframe having a VHT preamble inserted, wherein the preambles are used for measuring channel condition, i.e. estimation of the transmission channel).
	With respect to claims 11 and 13, Wang et al. discloses wherein the spatial separation includes spatial separation of one part of the received signal on a basis 26P1010662of (See section 8.4 on page 1179 and Figure 16 of Wang et al. for reference to each subframe and corresponding VHT preamble being separated according to different precoders corresponding to the different preambles).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Otal et al. (U.S. Publication US 2008/0049654 A1).
With respect to claim 5, Wang et al. does not specifically disclose an MCS change detection circuit that detects a change in a modulation and coding scheme (MCS) between two consecutive protocol data units on a basis of the code rates and the data modulation schemes of the plurality of protocol data units, wherein the insertion circuit determines whether to insert the preamble into the latter of the two consecutive protocol data units on a basis of the detected change.  However, Otal et al., in the field of communications, discloses when aggregating multiple MPDUs in some embodiments preambles are only inserted between PPDUs of different MCSs, such that a changes in (See page 7 paragraph 118 and Figure 18 of Otal et al.).  Only inserting preambles between PDUs with different MCSs has the advantage of saving overhead within the aggregated signal (See page 7 paragraph 118 of Otal et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Otal et al., to combine only inserting preambles between PDUs with different MCSs, as suggested by Otal et al., within the system and method of Wang et al., with the motivation being to save overhead within the aggregated signal.
With respect to claim 6, Wang et al. does not specifically disclose wherein if the number of MIMO (Multiple-Input and Multiple-Output) streams to be used is greater than 1 25 P1010662and if the change is detected, the insertion circuit inserts the preamble into the latter.  First, it is noted that the limitation regarding “if the number of MIMO streams to be used is greater than 1” does not have a counterpart limitation in this claim stating what happens if the number is not greater than 1.  Thus, if the other limitation regarding “if the change is detected” is always met, it would also be met in the case of “if the number of MIMO streams to be used is greater than 1”.  As shown above in the rejection of claim 5, Otal et al. renders obvious only inserting preambles between PDUs with different MCSs (See page 7 paragraph 118 and Figure 18 of Otal et al.).  Thus, regardless of the number of MIMO streams to be used, if the change is detected, a preamble is inserted according to the teachings of Otal.  Thus, this claim is rendered obvious in view of the teachings of Wang et al. and Otal et al. for the same reasons as applied above to claim 5.
With respect to claim 7, Wang et al. does not specifically disclose wherein if the number of MIMO streams to be used is greater than 1 and if the change is not detected, the insertion circuit does not insert the preamble into the latter.  First, it is noted that the limitation regarding “if the number of MIMO streams to be used is greater than 1” does not have a counterpart limitation in this claim stating what happens if the number is not greater than 1.  Thus, if the other limitation regarding “if the change is not detected” is always met, it would also be met in the case of “if the number of MIMO streams to be used is greater than 1”.  As shown above in the rejection of claim 5, Otal et al. renders obvious only inserting preambles between PDUs with different MCSs, such that preambles are not inserted if the MCS does not change (See page 7 paragraph 118 and Figure 18 of Otal et al.).  Thus, regardless of the number of MIMO streams to be used, if the change is not detected, a preamble is not inserted according to the teachings of Otal.  Thus, this claim is rendered obvious in view of the teachings of Wang et al. and Otal et al. for the same reasons as applied above to claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Otal et al., and in further view of Kwon et al. (U.S. Publication US 2016/0066338 A1).
With respect to claim 8, Wang et al. does not specifically disclose wherein if the number of MIMO streams to be used is 1, the insertion circuit does not insert the preamble into the latter.  However, Kwon et al., in the field of communications, discloses that when aggregating MDPUs, i.e. A-MPDU, and in a case that transmission is performed according to SU-SISO or SU-MIMO, such that the number of MIMO streams (See page 2 paragraph 34 and page 5 paragraph 93 of Kwon et al.).  Since it is unnecessary to transmit a separate preamble field when using SU-MIMO, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kwon et al., to not preambles into PDUs with when only a single MIMO stream is used, as suggested by Kwon et al., within the system and method of Wang et al., with the motivation being to save overhead within the aggregated signal by not inserting unnecessary preamble information.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugaya et al. (U.S. Publication US 2020/0178120 A1) and Merlin et al. (U.S. Publication US 2016/0119811 A1) each disclose relevant systems and methods of transmission of preambles with aggregated MPDUs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461